Citation Nr: 1509622	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  09-14 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for a lumbosacral strain.

2.  Entitlement to an increased rating in excess of 20 percent for degenerative joint disease of the left knee.

3.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the right knee.

4.  Entitlement to an increased rating in excess of 30 percent for irritable bowel syndrome with hiatal hernia.

5.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2012. A transcript of that proceeding has been associated with the claims file.

The case was previously remanded by the Board for further development in September 2011 and April 2013.  The case has since been returned for appellate review.

During the pendency of the appeal, the RO issued a rating decision in April 2014 and increased the evaluation for irritable bowel syndrome with hiatal hernia to 10 percent effective from May 11, 2009.  Nevertheless, applicable law mandates that, when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue has been recharacterized as reflected on the title page.

This appeal was processed using Virtual VA/Veterans Benefits Management System (VBMS) paperless claims processing. Accordingly, any future consideration of the appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's lumbosacral strain is not productive of forward flexion of the thoracolumbar spine 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or, incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

2.  The Veteran's degenerative joint disease of the left knee is not manifested by ankylosis, severe recurrent subluxation or lateral instability, dislocated semilunar cartilage, removal of semilunar cartilage, flexion limited to 60 degrees, extension limited to 5 degrees, impairment of the tibia and fibula, or genu recurvatum. There is also no objective x-ray evidence of arthritis.

3.  The Veteran's degenerative joint disease of the right knee is not manifested by ankylosis, moderate recurrent subluxation or lateral instability, dislocated semilunar cartilage, removal of semilunar cartilage, flexion limited to 60 degrees, extension limited to 5 degrees, impairment of the tibia and fibula, or genu recurvatum. There is also no objective x-ray evidence of arthritis.

4.  The Veteran is already in receipt of the maximum scheduler evaluation for irritable colon syndrome, and he does not have pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for a lumbosacral strain have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).

2.  The criteria for an evaluation in excess of 20 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2014).

3.  The criteria for an evaluation in excess of 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2014).

4.  The criteria for an evaluation in excess of 30 percent for irritable bowel syndrome with hiatal hernia have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Codes 7319-7346 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration. Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation. However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, supra. 

Notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant. Id. at 121. Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim. Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

With respect to the claims for increased ratings, the RO provided the Veteran with notification letters in January 2010 and November 2013.  Therefore, the requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the letters notified him of the evidence needed to substantiate his claims for an increased evaluation.  The letters also informed the Veteran of the division of responsibilities in obtaining the evidence to support his claim and explained how disability ratings and effective dates are determined.  Thus, VA's duty to notify has been satisfied.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records, including VA treatment records and Social Security Administration (SSA) records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims. 

In September 2011, the Board remanded the case for a videoconference hearing, which was later provided in May 2012.  In April 2013, the Board remanded the case to secure a printout of SSA records, to obtain outstanding treatment records, and to provide VA examinations.  The SSA records are included in VBMS, and a letter was sent to the Veteran requesting that he submit or authorize VA to obtain any relevant, outstanding medical records.  He responded in December 2013 that he had no other information or evidence to provide, and VA secured additional VA treatment records.  In addition, as discussed below, he was provided VA examinations in connection with his claims.  Therefore, the Board finds that there was been compliance with the remand directives.   

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination, and fully address the rating criteria that are relevant to rating the disabilities in this case. 

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2014). 

In addition, as previously noted, the Veteran was also afforded an opportunity to present testimony at a hearing before the Board. In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  Moreover, as noted above, the case was subsequently remanded based on the Veteran's testimony to ensure that adequate VA examinations were provided.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claims adjudicated herein.  He has been given ample opportunity to present evidence and argument in support of his claims.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained, and the case is ready for appellate review. 


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the Veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59.


Lumbosacral Strain

The Veteran's lumbosacral strain is currently assigned a 20 percent evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic Code 5237 indicates that a lumbosacral strain should be evaluated under the General Rating Formula for Diseases and Injuries to the Spine.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For VA compensation purposes, normal range of motion for the thoracolumbar spine is 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation. See 38 C.F.R. § 4.71a, General Rating Formula, Note (2) and Plate V.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. Id., Note (2).

The Veteran filed his current claim for an increased rating in January 2010.  Treatment records from January 2010 show increased low back pain.  X-ray images showed a negative lumbosacral spine and sacroiliac joints.  He was diagnosed with a lumbosacral strain.  

During a February 2010 VA examination, the Veteran reported having spinal stenosis and disc protrusion and indicated that his spine disability had gotten progressively worse since its onset.  He also reported having moderate, constant pain with radiation of pain into his left leg.  He stated that he experiences severe flare-ups every one to two months, which last for hours and are alleviated by rest and pain medication.  

A physical examination showed normal posture and head position, which were symmetrical in appearance.  The Veteran had a normal gait, and there were abnormal spinal curvatures or ankylosis.  His active range of motion was 60 degrees of flexion, 20 degrees of extension, 30 degrees of bilateral flexion, and 30 degrees of bilateral rotation, with objective evidence of pain.  The examiner indicated that the Veteran's range of motion was not additionally limited after repetitive movement.  

Social Security Administration records from June 2010 show that the Veteran complained of pain in his lumbar spine.  He estimated his pain to be at a level 8 out of 10.  The doctor noted a history of degenerative disc disease of L4-5 and L5-S1.  A gait analysis showed normal movement and proprioception.  The Veteran was able, with difficulty, to transfer and ambulate around the room.  He had difficulty with heel and toe walk and required a cane to ambulate.  The Veteran had pain with both flexion and extension of the lumbar spine.  There was facet tenderness bilaterally over the upper lumbar and lower thoracic spine.  There was no sacroiliac joint tenderness.  The doctor opined that the Veteran was unable to perform his usual work duties.  

The SSA functional capacity assessment showed that, in August 2010, the Veteran had lumbar spine flexion to 30 degrees with pain in the low mid back that was not sensitive to palpation.  Lateral flexion and rotation were limited to approximately halfway with pain felt again in the low mid back.  Straight leg raise testing was measured at 10 degrees on left and 20 degrees on the right with pain in the low mid back.  An x-ray of the lumbar spine was negative.  

The Veteran appeared at a Board hearing in May 2012 at which time he testified that his back disorder has worsened since 2010.  He stated that he had difficulty sleeping, sitting, and walking.  He also reported being limited in his daily activities, including dressing himself and getting up.  He further testified that he is unable to work due to his back.  

VA treatment records document continued complaints of back pain and treatment, but they do not provide any objective findings regarding range of motion or other symptoms.  

The Veteran was provided another VA examination in February 2014 during which the examiner noted a diagnosis of a lumbosacral strain.  The Veteran reported flare-ups and stated that "flare-ups make pretty much no difference in how bad my back is."

A physical examination revealed that the Veteran had flexion to 70 degrees with objective evidence of pain at 60 degrees; extension to 15 degrees, with objective evidence of pain at 15 degrees; right lateral flexion to 25 degrees, with pain at 25 degrees; left lateral flexion to 30 degrees with pain at 30 degrees; and bilateral rotation to 30 degrees with pain at 30 degrees.  The Veteran was not additionally limited after repetitive motion.  

Regarding functional loss, the examiner noted less movement than normal, weakened movement, pain on movement, and interference with sitting, standing, and/or weight-bearing.  The examiner found moderate bilateral paraspinal muscle tenderness and moderate midline tenderness from L3-S1.  There was no muscle spasm or guarding resulting in abnormal gait or abnormal spinal contour.  Muscle strength testing was normal, and the examiner found no muscle atrophy.  There was no ankylosis of the spine, and the examiner found no diagnosis of intervertebral disc syndrome or incapacitating episodes.  The use of a cane for stability was noted.  

The February 2014 VA examiner commented that the Veteran's ability to work was impacted due to problems with lifting and carrying and pain.  With respect to his functional capabilities, the Veteran was able to walk for 5 to 10 minutes, stand for 5 to 10 minutes, and sit for 15 to 20 minutes.  He required a break or change in position after 15 to 20 minutes of activity.  He did have complete usage of his upper extremities for any seated activities and was able to follow complex instructions.  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to an increased evaluation for his lumbosacral strain at any point during the appeal period.

The Board finds that, under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran's lumbar spine disability does not warrant a rating in excess of 20 percent. Although a single Social Security record shows the Veteran was limited to 30 degrees of flexion, the record as a whole shows a disability level consistent with flexion to 60 degrees of the lumbar spine.  In fact, six months prior to the SSA finding, the February 2010 VA examination revealed flexion to 60 degrees.  More recently, the February 2014 VA examination found the Veteran to still have 60 degrees of flexion even with pain.  Thus, despite the Veteran's May 2012 testimony that his disability worsened, the VA examination findings remained the same with respect to his range of motion.  The Board finds the VA examinations to be highly probative, and the preponderance of the evidence weighs against a finding that the Veteran has forward flexion limited to 30 degrees or less.

Additionally, there is no lay or medical evidence of record suggesting that the Veteran ever manifested ankylosis of the thoracolumbar spine.  In fact, the February 2010 and February 2014 VA examiners both indicated that there was no ankylosis.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher. In this regard, the Board observes that the Veteran complained of pain on numerous occasions and functional impairment.  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body such as excursion, strength, speed, coordination, and endurance; it is the presence of this functional loss that is the relevant question in assigning disability evaluations. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  However, the effect of the pain in the Veteran's lumbar spine is contemplated in the currently assigned 20 percent evaluation, and the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Indeed, the February 2010 and February 2014 VA examiners stated that the Veteran's range of motion was not additionally limited after repetitive motion.  The latter examiner did not that there less movement than normal, weakened movement, pain on movement, and interference with sitting, standing, and/or weight-bearing.  However, even with pain, the Veteran still had 60 degrees of forward flexion.  
Therefore, the Board finds that any functional impairment, as discussed above, is not the functional equivalent of forward flexion limited to 30 degrees or less to more nearly approximate the 40 percent criteria.

In addition, there is no indication that the Veteran has had incapacitating episodes for a rating under the intervertebral disc syndrome rating criteria noted above.  There are no treatment records indicating that the Veteran was prescribed bed rest by any physician for his low back strain.  In fact, the February 2014 VA examiner indicated that he did not have intervertebral disc disease or incapacitating episodes. As such, he has not been shown to have met the criteria for an increased evaluation under Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board has also considered whether the Veteran is entitled to separate ratings for any neurological abnormalities resulting from his lumbosacral strain.  In a January 2014 rating decision, the RO found that, although the Veteran has a diagnosis of peripheral neuropathy of the bilateral lower extremities, this disorder was not caused by his lumbar strain, which is a musculoskeletal condition. The Veteran has not appealed that determination.  Additionally, at the February 2014 VA examination, the examiner found there were no other neurological abnormalities or findings related to his thoracolumbar spine disorder.  Therefore, a separate rating for neurological abnormalities is not warranted.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that a rating in excess of 20 percent is warranted for the Veteran's lumbosacral strain; therefore, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 


Degenerative Joint Disease of the Right and Left Knees

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders. Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994). VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 1997). 

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability. When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis. If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, General Counsel also held that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59. In addition, General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion. For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion. Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261. The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion. Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered. 

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004). 

In this case, the Veteran is currently assigned a 10 percent evaluation for his degenerative joint disease of the right knee and a 20 percent evaluation for his degenerative joint disease of the left knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260.

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which, in this case, would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5260, a noncompensable evaluation is contemplated for flexion limited to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees, and a 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is assigned when flexion is limited to 15 degrees, which is the maximum evaluation available under Diagnostic Code 5260. 

Under Diagnostic Code 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees, and a 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  When there is limitation of extension to 15 degrees, a 20 percent disability evaluation is warranted.  A 30 percent rating will be assigned for extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees.  A 50 percent disability evaluation is warranted for extension limited to 45 degrees.

The regulations provide that the normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion. 38 C.F.R. § 4.71, Plate II. 

Evaluations of the knee are not limited to limitation of motion under the Rating Schedule. 

Under Diagnostic Code 5257, a 10 percent disability rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability rating is warranted when there is moderate recurrent subluxation or lateral instability, and a 30 percent disability rating requires severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257. 

The Veteran filed a claim for an increased rating for his bilateral knee disorders in January 2010.  

During a February 2010 VA examination, the Veteran reported having bilateral knee pain.  He stated that he fell 12 feet to the pavement onto his knees in 2007.  

Regarding his right knee, the Veteran reported having instability, pain, stiffness, weakness, and decreased speed of joint motion.  He denied any deformity, giving way, incoordination, dislocation or subluxation, locking, effusion, or inflammation. 

Regarding his left knee, the Veteran reported experiencing giving way, instability, pain, stiffness, weakness, and decreased speed of joint motion.  He denied having any deformity, incoordination, dislocation or subluxation, locking, effusion, or inflammation.  

There were no incapacitating episodes of arthritis noted.  The Veteran was able to stand for 15 to 30 minutes and able to walk more than a quarter mile but less than a mile.  He frequently used a cane for ambulation.  X-rays were negative with respect to both knees.  No range of motion findings were contained within the examination report.  

The RO requested clarification regarding the range of motion for the right and left knees, and in May 2010, the examiner reported that "ROM is 0.45 percent bilaterally of knees.  There is constant pain of the knees and additional pain with motion.  There is no additional limitation of ROM after repetitions of range of motion." 

In a June 2010 rating decision, the RO continued the Veteran's 20 percent disability rating for his left knee and continued the 10 percent disability rating for his right knee.  The rating decision noted that the February 2010 VA examination was sent back for clarification and that the clarification request was not adequate for evaluation purposes.  However, the RO noted that the VA treatment records show mild bilateral knee pain and therefore continued the previous ratings.  

Treatment records from the Social Security Administration from June 2010 and August 2010 show the Veteran had full passive range of motion in his bilateral knees.    

At the May 2012 hearing, the Veteran's representative noted that he had initially been rated for instability of the knees, but that the June 2010 rating decision assigned the ratings based on limitation of motion and failed to consider his instability.  He argued that separate evaluations were warranted.  The Veteran testified that his instability had worsened over the years.  Specifically, he used a cane for stability of the knees, as well as for his back disorder, and he stated that his left knee goes out once in a while.  

VA treatment records dated from 2012 to 2014 document complaints of bilateral knee pain, but contain no specific findings regarding range of motion, instability, or imaging studies. 

During the February 2014 VA examination, the examiner noted bilateral diagnoses of degenerative joint disease of the knees.  The Veteran's range of motion was 0 to 115 degrees in the right knee, with objective evidence of painful motion at 115 degrees and 0 to 110 degrees on the left knee with objective evidence of painful motion at 110 degrees.  The Veteran's range of motion was not additionally limited after repetitive motion.  

Regarding functional loss, the February 2014 VA examiner noted that, bilaterally, the Veteran had less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Muscle strength testing was normal, as was joint stability testing.  The examiner noted no evidence of patellar subluxation or dislocation, shin splints or other tibial or fibular impairment, and no meniscal conditions.    

The Board finds that ratings in excess of 20 percent for the left knee and 10 percent for the right knee are not warranted.  

The Board notes that it can choose the applicable Diagnostic Code to apply so long as it is supported by reasons and bases as well as the evidence.  It is permissible to switch diagnostic codes to reflect more accurately a claimant's current symptoms. See Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a Veteran may be entitled).  Although when warranted, separate ratings for instability under Diagnostic Code 5257 and limitation of motion under Diagnostic Codes 5260 and/or 5261 are permissible, the Board must also select the diagnostic codes that most appropriately reflects the Veteran's disorder.  

The Veteran was initially rated under Diagnostic Code 5257 for instability and other impairment of the knee.  At the February 2010 VA examination and the May 2012 hearing, the Veteran reported having instability of the knees, with the left side being less stable than the right.  He stated that he uses a cane for stability, although also acknowledged that the cane is for his back disorder as well. 

Additionally, at the February 2014 VA examination, the Veteran reported pain in the knees, particularly in the left knee during a flare-up.  Although the joint stability testing was normal, the examiner found that the Veteran has decreased mobility, problems lifting and carrying, pain, and interference with sitting, standing, and weight-bearing.

Therefore, the Board finds that ratings of 20 percent for the left knee and 10 percent for the right knee under Diagnostic Code 5257 are warranted.  Higher ratings are not available because the evidence does not show severe recurrent subluxation or instability of the left knee or moderate recurrent subluxation or instability of the right knee, particularly in light of the objective evidence showing normal joint stability testing.

Furthermore, the Board finds that compensable ratings for limitation of motion under Diagnostic Codes 5260 and 5261 are not warranted.  Based on the findings of the VA examiners and the treatment records, the Veteran's range of motion is limited, at worst, to 0 to 110 degrees on the left and 0 to 115 degrees of flexion on the right.  To warrant a separate 10 percent rating for limitation of flexion, flexion must be limited to 45 degrees or less, and to warrant a separate 10 percent rating for limitation of extension, extension must be limited to 10 degrees or more.  Moreover, VA treatment records dated in June 2010 and August 2010 show that the Veteran had the Veteran had full passive range of motion in his knees, bilaterally.

In the May 2010 addendum, the February 2010 VA examiner reported the Veteran's range of motion as "0.45 percent bilaterally of the knees."  However, the June 2010 rating decision acknowledged that this evaluation was not entirely adequate for evaluation purposes.  Indeed, the Board also concludes that this finding is unclear, as it is not known what the examiner meant by stating this finding in terms of a percent rather than degrees.  Therefore, the examiner's response is not probative, and a compensable rating for limitation of motion may not be assigned on this basis.  Instead, the Board finds the February 2014 VA examination report and VA treatment records to be highly probabtive, as they clearly state the range of motion.

Similarly, the Board finds that a separate rating under Diagnostic Code 5010 is also not appropriate.  X-rays have been negative, and thus, there is no objective evidence of arthritis as required under the diagnostic code.  

The Board also finds that Diagnostic Code 5256 (ankylosis), Diagnostic Code 5258 (dislocation of semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5262 (impairment of the tibia and fibula) and Diagnostic Code 5263 (genu recurvatum) are not applicable in this case, as the evidence does not show that the Veteran has any of these manifestations.  Indeed, the February 2014 VA examiner noted that there was no evidence of tibial or fibular impairment or meniscal conditions.  In addition, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).  Based on the aforementioned range of motion findings, the record shows that the Veteran's knees are not fixated or immobile.  Moreover, the Veteran and his representative have not contended that he has such symptomatology.  Therefore, a separate or higher rating is not warranted under Diagnostic Codes 5256, 5258, 5259, 5262, and 5263. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's bilateral knee disabilities is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned ratings, and no higher, for the entire appeal period.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's knees is contemplated in the assigned disability evaluations contemplating instability.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation for this time period.  Notably, the Court has held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion. Mitchell, supra.  As noted above, even at its worst with pain, the Veteran's range of motion is limited to 0 to 110 degrees on the left and 0 to 115 degrees of flexion on the right.  

Furthermore, the Board has considered the Veteran's lay statements regarding the severity of his bilateral knee disorders.  The Board finds the Veteran competent to provide evidence of his observable symptomatology, as reflected in the discussion of the Veteran's reported instability.  However, for the purposes of assigning a disability rating, the Board finds that objective findings in the medical evidence to be more probative in accordance with the rating criteria, particularly with respect to range of motion and arthritis, which require objective testing under the rating criteria.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that an increased evaluation is warranted for the Veteran's right and left knee disabilities.


Irritable Bowel Syndrome with Hiatal Hernia

The Veteran is currently assigned a 30 percent evaluation for irritable bowel syndrome with hiatal hernia pursuant to 4.114 Diagnostic Code 7346-7319.  He filed his claim for an increased evaluation in January 2010.

Governing regulations provide that there are diseases of the digestive system, particularly with the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding. 38 C.F.R. §§ 4.14, 4.113 (2014). 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the Diagnostic Code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 38 C.F.R. § 4.114 (2014). 

Diagnostic Code 7319 provides ratings for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated 10 percent disabling. Severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent disabling. 38 C.F.R. § 4.114 (2014).  A 30 percent evaluation is the maximum scheduler evaluation available under Diagnostic Code 7319.

Under Diagnostic Code 7346, a 10 percent evaluation is warranted for hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

An April 2009 treatment record shows that the Veteran had chronic diarrhea.  In May 2009, he presented with abdominal cramps and alternating diarrhea and constipation.  He stated that he had these symptoms for the prior 20 years.  The Veteran reported a colonoscopy in October 2008 which did not show any structural cause for constipation and no grossly evident cause for diarrhea.   The Veteran complained of abdominal cramps, which cause continuous pain located all over the abdomen at 5 out of 10 intensity at baseline and flare-up to 10 out of 10 in severity. The Veteran also reported that he passes solid stools every one to two days, with no history of blood in stools.   His weight has remained stable according to the Veteran and as well as on review of his records.  Laboratory studies showed no evidence of anemia or hypoalbuminemia.  A physical examination of his gastrointestinal system found that his abdomen was soft, nontender, and nondistended and bowel sounds were present.  In January 2010, the Veteran reported chronic abdominal pain.  

During a February 2010, the Veteran reported having abdominal pain and treatment with anti-reflux medications.  The Veteran denied having nausea, vomiting, dysphagia, esophageal distress, regurgitation, hematemesis or melena, and esophageal dilation.  He endorsed symptoms of heartburn or pyrosis several times per week.  A physical examination revealed no signs of anemia, significant weight loss, or malnutrituion.  The examiner diagnosed gastroesophageal reflux disease (GERD) and irritable bowel syndrome.  

In May 2012, the Veteran testified that his bowel movements are either constipation or diarrhea every two to three days and severe cramping all the time.  He stated that he has experienced symptoms over the prior 10 years, but it has worsened in severity.  He denied experiencing epigastric distress, such as vomiting, difficulty swallowing, and heartburn.

At a February 2014 VA examination, the examiner noted diagnoses of irritable bowel syndrome with hiatal hernia.  The Veteran did not require continuous medicine for control of his intestinal condition, nor had he undergone surgical treatment for his intestinal condition.  His symptoms included alternating diarrhea and constipation and constant cramping, which were characterized as more or less constant episodes of bowel disturbance with abdominal distress.  No weight loss, malnutrition, tumors, neoplasms, or other physical findings were noted.  Laboratory testing showed no significant findings.  

Regarding the Veteran's GERD, the examiner noted that the Veteran took continuous medication for treatment.  His symptoms included infrequent episodes of gastric distress, regurgitation, and four or more episodes of sleep disturbance caused by esophageal reflux.  The Veteran did not have esophageal stricture, spasm, or acquired diverticulum of the esophagus.  

As noted above, a 30 percent rating is maximum scheduler evaluation available under Diagnostic Code 7319.  Consequently, an increased evaluation cannot be granted under that diagnostic code.   

In addition, the Veteran's irritable bowel syndrome and hiatal hernia are not productive of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  As noted above, the treatment records reflect that his weight has remained stable, and he has denied vomiting, hematemesis, and melena at his VA examinations.  Indeed, the VA examiners specifically noted no significant weight loss or anemia.  Moreover, his intestinal condition did not require medication or surgery, and at the February 2014 VA examination, the Veteran's symptoms of GERD only included infrequent episodes of gastric distress, regurgitation, and four or more episodes of sleep disturbance caused by esophageal reflux.  As such, despite pain, constipation, and diarrhea, the evidence does not demonstrate that his disability results in severe impairment of health.  Accordingly, an evaluation in excess of 30 percent is not warranted under Diagnostic Code 7346.

To the extent that the Veteran claims separate ratings for his irritable bowel syndrome and hiatal hernia, the Board again notes that coexisting diseases of the digestive system do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14. See 38 C.F.R. § 4.113.  As stated above, ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other. A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 38 C.F.R. § 4.114.

Based on the foregoing, the Board finds that the weight of the evidence is against a higher evaluation for the Veteran's irritable bowel syndrome with hiatal hernia.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied. 


Extraschedular Evaluation

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's lumbosacral strain, degenerative joint disease of the right and left knees, and irritable bowel syndrome with hiatal hernia are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disabilities are not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for these disabilities are inadequate.

In making this determination, the Board notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied. See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).


ORDER

An increased rating in excess of 20 percent for a lumbosacral strain is denied.

An increased rating in excess of 20 percent for degenerative joint disease of the left knee is denied.

An increased rating in excess of 10 percent for degenerative joint disease of the right knee is denied.

An increased rating in excess of 30 percent for irritable bowel syndrome with hiatal hernia is denied. 


REMAND

In February 2014, the Veteran was afforded VA examinations which separately addressed the functional impact of his service-connected disabilities.  However, no opinion was provided regarding the combined impact of his service-connected disabilities.  On remand, the Veteran should be afforded VA social and industrial survey in order to ascertain the overall impact of his service-connected disabilities on his ability to work.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work.  A written copy of the report should be associated with the claims folder.

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2013).


______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


